In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-1221
LISA ULREY,
                                                  Plaintiff-Appellant,
                                 v.

WILLIAM REICHHART and
SCHOOL BOARD OF MANCHESTER COMMUNITY SCHOOLS,
                                 Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
         Northern District of Indiana, South Bend Division.
           No. 3:16-cv-257-JD — Jon E. DeGuilio, Judge.
                     ____________________

  ARGUED SEPTEMBER 5, 2019 — DECIDED OCTOBER 18, 2019
                ____________________

   Before SYKES, HAMILTON, and SCUDDER, Circuit Judges.
    HAMILTON, Circuit Judge. Plaintiﬀ Lisa Ulrey served as the
assistant principal of the Manchester Junior-Senior High
School until November 4, 2014, when she resigned during a
meeting with William Reichhart, the school district’s superin-
tendent. Ulrey brings two claims in this suit under 42 U.S.C.
§ 1983 against Reichhart and the school board. First, she
claims that Reichhart violated her rights under the First
2                                                   No. 19-1221

Amendment by retaliating against her for her speech about a
student discipline issue. Second, she contends that the de-
fendants violated her Fourteenth Amendment rights by coerc-
ing her to resign, depriving her of her property interest in her
job without due process of law. The district court granted
summary judgment to the defendants on both claims. We af-
ﬁrm. Undisputed facts show that Ulrey spoke about the dis-
cipline issue in her capacity as an employee, so the First
Amendment did not protect her speech. Ulrey also failed to
present evidence suﬃcient to support a ﬁnding that her res-
ignation was involuntary.
I. Claim for First Amendment Retaliation
    Citizens do not surrender their First Amendment rights by
accepting public employment, but legal doctrine in this ﬁeld
tries to maintain a careful balance between the interests of the
employee as a citizen and the interests of the employer-gov-
ernment in serving the public. Lane v. Franks, 573 U.S. 228, 231
(2014), citing Pickering v. Board of Education, 391 U.S. 563, 568
(1968). The First Amendment claim here arises from a disa-
greement between plaintiﬀ Ulrey and defendant Reichhart
concerning student discipline. Because we review a grant of
summary judgment against Ulrey, we recount facts in the
light reasonably most favorable to her. See Healy v. City of Chi-
cago, 450 F.3d 732, 738 (7th Cir. 2006).
   In August 2014, Superintendent Reichhart granted an
adult student permission to possess cigarettes (though not to
smoke them) on school grounds. Ulrey learned of that deci-
sion and disagreed with it. Without approaching Reichhart
ﬁrst, Ulrey called the president of the school board, Sally
Krouse. Krouse in turn emailed Reichhart to express her con-
cern about his decision. Reichhart then rebuked Ulrey for
No. 19-1221                                                    3

going over his head, threatening to reprimand her formally if
she did not apologize. She did apologize. She claims in this
lawsuit, however, that Reichhart forced her to resign three
months later to retaliate against her for her call to Krouse.
   In maintaining the critical balance under the Pickering and
Lane line of cases, the threshold question in a public em-
ployee’s First Amendment retaliation suit is whether the em-
ployee’s speech was constitutionally protected. E.g., Swetlik v.
Crawford, 738 F.3d 818, 825 (7th Cir. 2013). If Ulrey’s call to
Krouse had been protected speech, then we would need to
decide whether Ulrey presented evidence that her call moti-
vated Reichhart to inﬂict on her deprivations likely to deter
speech. Id.
    We do not need to reach those issues, however, because
Ulrey’s speech was unprotected as a matter of law. See Con-
nick v. Myers, 461 U.S. 138, 148 n.7 (1983) (noting that the “in-
quiry into the protected status of speech is one of law, not
fact”). Ulrey’s claim fails at this ﬁrst step. The undisputed
facts show that she spoke to Krouse as an employee, not a pri-
vate citizen. “In order for a public employee to raise a success-
ful First Amendment claim for her employer’s restriction of
her speech, the speech must be in her capacity as a private
citizen and not as an employee.” McArdle v. Peoria School Dist.
No. 150, 705 F.3d 751, 754 (7th Cir. 2013). The test for distin-
guishing private speech from employee speech is whether the
employees speak “pursuant to their oﬃcial duties.” Spiegla v.
Hull, 481 F.3d 961, 965 (7th Cir. 2007), quoting Garcetti v. Ce-
ballos, 547 U.S. 410, 421 (2006).
   Ulrey argues that reporting the superintendent’s alleged
misconduct or violation of district policy on tobacco fell out-
side her oﬃcial duties. Since the Supreme Court decided
4                                                    No. 19-1221

Garcetti, however, we have repeatedly rejected such claims for
a whistleblower carve-out from the category of unprotected
employee speech. In Garcetti, the employee wrote a memoran-
dum detailing governmental misconduct. The Supreme Court
held that his speech was unprotected because the memoran-
dum “was written pursuant to [his] oﬃcial duties.” 547 U.S.
at 421. Garcetti suggested that “legislative enactments” such
as “whistle-blower protection laws and labor codes,” rather
than the First Amendment, ought to protect employees
obliged to report oﬃcial misconduct as part of their job. Id. at
425.
    Shortly after Garcetti was decided, we applied it to a case
like Ulrey’s. In Spiegla, a prison guard stationed at the main
gate reported her supervisor for letting a vehicle pass without
the required search for contraband. See 481 F.3d at 962–63. We
held that the guard “spoke as an employee, not a citizen, be-
cause ensuring compliance with prison security policy was
part of what she was employed to do.” Id. at 966. The fact that
her statements “highlighted potential misconduct by prison
oﬃcers” did not aﬀect the analysis under Garcetti. Id. at 967.
    As the district court recognized, we have applied this rea-
soning in many diﬀerent employment contexts. See, e.g., Ku-
biak v. City of Chicago, 810 F.3d 476, 481 (7th Cir. 2016) (police
oﬃcer reporting misconduct of co-worker); McArdle, 705 F.3d
at 753 (school principal reporting misconduct of district aca-
demic oﬃcer); Renken v. Gregory, 541 F.3d 769, 772 (7th Cir.
2008) (professor reporting misconduct of dean); Vose v.
Kliment, 506 F.3d 565, 570 (7th Cir. 2007) (police supervisor re-
porting misconduct of detectives); see also Ulrey v. Reichhart,
2018 WL 6435652, at *4–6 (N.D. Ind. Dec. 7, 2018).
No. 19-1221                                                     5

    This line of decisions—which Ulrey failed to acknowledge
or address in the district court and on appeal, even after the
district court relied upon them—required summary judg-
ment for defendants. Even if Superintendent Reichhart vio-
lated school district policy by making an exception allowing
an adult student to possess cigarettes when he attended
school, Ulrey’s speech fell within her oﬃcial duties. Her writ-
ten job description included duties to “coordinate and admin-
ister student attendance and discipline policies,” just as the
guard in Spiegla was paid to monitor vehicles coming into the
prison. Ulrey’s complaint to the school board president fell
within the scope of her job and was unprotected employee
speech, not protected citizen speech.
    The two cases that Ulrey relies on do not help her position.
In both Lane v. Franks, 573 U.S. 228 (2014), and Chrzanowski v.
Bianchi, 725 F.3d 734 (7th Cir. 2013), the plaintiﬀs’ speech was
protected because they spoke as citizens, in non-employee ca-
pacities, not because they reported misconduct. In Lane, the
Supreme Court held that sworn testimony given under sub-
poena in a criminal trial was citizen speech even though the
plaintiﬀ was testifying against a former co-worker about mis-
conduct in their oﬃce. 573 U.S. at 239. Similarly, in
Chrzanowski, we held that a prosecutor who testiﬁed against
his supervisor before a grand jury and at trial spoke as a citi-
zen. 725 F.3d at 739–40. These cases turned on the speech’s
context, not its content. See Lane, 573 U.S. at 240 (“The critical
question under Garcetti is whether the speech at issue is itself
ordinarily within the scope of an employee’s duties, not
whether it merely concerns those duties.”); see also Swetlik,
738 F.3d at 826 (observing that employee’s statements in po-
lice union meetings and grievances reporting police chief’s
misconduct submitted by plaintiﬀ in his capacity as a union
6                                                   No. 19-1221

member were not employee speech). Ulrey’s call to the school
board president was not comparable to sworn testimony be-
fore a court or grand jury.
    Ulrey raises one other point that, she argues, creates a dis-
pute of material fact to preclude summary judgment. The
adult student whom Reichhart had allowed to possess ciga-
rettes attended a special program called “Squire Academy”—
named for the school mascot—that operated somewhat inde-
pendently from the high school. Accepting Ulrey’s allegations
as true, her authority to enforce the student handbook did not
extend to Squire Academy students. Ulrey argues that her
speech to Krouse thus fell outside her duties as assistant prin-
cipal.
   We disagree. This administrative division cannot bear the
weight Ulrey places on it. Squire Academy occupied the same
building complex as the high school, and Ulrey states that she
had “administrative responsibility” over the “physical class-
room” in which it met. Explaining her decision to call Krouse,
Ulrey testiﬁed that “students should not be allowed to have
tobacco on school property for any reason” because it was
“against the student handbook.” She also conﬁrmed that she
was “angry because of [her] role in enforcing the handbook.”
Squire Academy disciplinary decisions bore closely on
Ulrey’s duties even if she lacked total control over them, and
we do not parse the precise scope of employees’ duties as
ﬁnely as Ulrey argues. See, e.g., Vose, 506 F.3d at 571 (holding
that police oﬃcer’s report of misconduct in a separate unit of
the police department was employee speech). The district
court correctly granted summary judgment on the First
Amendment claim.
No. 19-1221                                                              7

II. Claim for Denial of Due Process
    Ulrey’s due-process claim stems from her resignation on
November 4, 2014, three months after her call to the school
board president. When a public employee has a property in-
terest in his or her continued employment, typically shown
by proving that the employee may be ﬁred only for good
cause, the state may not terminate the employment without
due process of law. E.g., Phelan v. City of Chicago, 347 F.3d 679,
681 (7th Cir. 2003); see generally Cleveland Board of Education
v. Loudermill, 470 U.S. 532, 538 (1985); Board of Regents v. Roth,
408 U.S. 564, 577 (1972). Reichhart and the School Board agree
that Ulrey had a protected interest in continued employment.
Indiana gives public school teachers and administrators stat-
utory protections that spell out the details of procedures used
to vindicate this due process right. See Ind. Code § 20-28-7.5-
1 et seq. (2014) (teachers); Ind. Code § 20-28-8-2 (2014) (prin-
cipals and assistant principals). 1
    If Reichhart had tried to ﬁre Ulrey, these procedural pro-
tections would have been available to her. She did not invoke
these procedural protections because she resigned. The gen-
eral rule is that an employee who resigns—voluntarily relin-
quishing her interest in continued employment—may not
complain of a lack of due process. See Palka v. Shelton, 623 F.3d
447, 453 (7th Cir. 2010) (aﬃrming dismissal of due-process
claim by employee who resigned). There are narrow excep-
tions, however. In Palka we identiﬁed two types of

    1 Principals and assistant principals like Ulrey work under the regular
teacher’s contract. See Ind. Code § 20-28-8-2(1). Indiana substantially re-
vised the grounds and procedures for cancelling teacher contracts in 2011,
but those amendments are not relevant here. See Elliott v. Bd. of School
Trustees of Madison Consol. Schools, 876 F.3d 926, 928–30 (7th Cir. 2017).
8                                                  No. 19-1221

“involuntary resignation” that amount to termination: con-
structive discharge and coerced resignation. “Constructive
discharge” is akin to a hostile work environment claim and
may occur “when an employer makes employment so un-
bearable that an employee resigns.” Id.; see Pennsylvania State
Police v. Suders, 542 U.S. 129, 146–47 (2004) (explaining com-
parison to hostile work environment). Coerced resignation,
on the other hand, is “characterized by the presence of a Hob-
son’s choice in which the employee must resign or suﬀer se-
vere consequences, such as facing criminal charges.” Palka,
623 F.3d at 453.
    These two types of involuntary resignation are closely re-
lated. See Patterson v. Portch, 853 F.2d 1399, 1405–06 (7th Cir.
1988). The primary distinction may be temporal: Whereas
constructive discharge results when an employee must en-
dure intolerable working conditions over some period of
time, a speciﬁc threat or misrepresentation concerning future
harm can provoke a coerced resignation. See Graehling v. Vil-
lage of Lombard, 58 F.3d 295, 297–98 (7th Cir. 1995) (likening
coerced resignation to signing a resignation letter at gun-
point).
   Before considering whether Ulrey can avoid summary
judgment under either theory, we summarize the events that
led up to Ulrey’s resignation on November 4, 2014. Where
there are disputes, we credit Ulrey’s account because we are
reviewing a grant of summary judgment against her. The
problems apparently began with faulty processing of teach-
ing licenses at nearby Manchester University, where Ulrey
had studied for her most recent license renewal. In an October
28 email, Reichhart notiﬁed all district teachers of potential
errors on such licenses and stressed the serious nature of
No. 19-1221                                                    9

licensing defects. Later that morning, Ulrey logged on to a
state website to check her own license. She discovered a prob-
lem and promptly notiﬁed her superiors, including Reichhart.
The error related to Ulrey’s eligibility to hold an administra-
tive license, which she needed to serve as an assistant princi-
pal.
    That same day, Reichhart called the state Department of
Education with Ulrey present. A state oﬃcial told them that
the error could be resolved. The next morning, the oﬃcial con-
tacted Ulrey to ask permission to remove false entries, and she
promptly agreed. Yet Reichhart’s concerns were not as-
suaged; he emailed Ulrey on October 31 because he could not
ﬁnd her corrected license online. That same day, he met in his
oﬃce with Ulrey and two others: Nancy Alspaugh, the high
school principal, and Scott Bumgardner, the business man-
ager. In the meeting, Reichhart berated Ulrey for the error and
implied that he did not believe it had been an honest mistake.
    Tensions came to a head on November 4, when Reichhart
again called a meeting with Ulrey, Alspaugh, and Bumgard-
ner. Reichhart stated that he could not “get past” the licensing
situation. According to her testimony, Ulrey was “baﬄed”
and “asked him if he was asking for my resignation.” Reich-
hart replied that he was. He then handed her a letter of resig-
nation he had already prepared for her. Ulrey signed the letter
during the meeting. That same night, the school board ap-
proved Ulrey’s resignation on its consent agenda.
   Ulrey argues that these facts present a genuine dispute as
to whether her resignation was coerced. Ulrey does not com-
mit herself to either legal test for involuntary resignation; ra-
ther, she asks us to consider what she describes as a “reason-
able person” standard, arguing that a trier of fact must always
10                                                            No. 19-1221

determine the voluntariness of a resignation. Yet, as summa-
rized above, the tests for constructive discharge and coerced
resignation do not ask generically whether a reasonable em-
ployee would perceive a “free choice.” Ulrey needed to pro-
duce evidence upon which a reasonable jury could rule in her
favor under one of the established formulas for involuntary
resignation. For due-process purposes, there is a critical dif-
ference between a resignation and a discharge, and that dif-
ference must be protected by insisting that the exceptions for
constructive discharges and coerced resignations be kept nar-
row. The test is not whether the employee who resigned was
happy about resigning or even whether the employer asked
for the resignation.
    Taking the exceptions in turn, Ulrey’s case is not a good ﬁt
for constructive discharge. She claims that she felt coerced to
resign in a speciﬁc meeting with her supervisor, not that her
conditions of employment became intolerable over time. A
constructive discharge can result from a hostile work environ-
ment only if the environment is “even more egregious than
that needed for a hostile work environment.” Thompson v. Me-
morial Hosp. of Carbondale, 625 F.3d 394, 401 (7th Cir. 2010).
Ulrey has not presented evidence of conditions even ap-
proaching that high standard. 2




     2 Constructive discharge can sometimes refer to a situation where “an

employer acts in a manner so as to have communicated to a reasonable
employee that she will be terminated.” Wright v. Illinois Dep’t of Children &
Family Servs., 798 F.3d 513, 527 (7th Cir. 2015). But only at-will employees
can show constructive discharge under this approach. Employees who en-
joy due-process protections cannot assume that the start of termination
proceedings will result in termination. See Cigan v. Chippewa Falls School
No. 19-1221                                                             11

    Ulrey’s theory also falls well short of creating a genuine
dispute of material fact under a coerced resignation theory.
The most a jury could infer is that Reichhart threatened to ﬁre
Ulrey because of the licensing errors. Reichhart, for instance,
admits that he told Ulrey it was in her “best interest” to resign.
But the possibility of eventual termination, without more,
cannot render a resignation involuntary; otherwise, a due
process violation would result whenever a public employee
resigned rather than asserting his or her (usually extensive)
procedural rights. See Palka, 623 F.3d at 453 (“That Palka de-
cided to resign rather than risk an unfavorable Merit Board
decision does not make his resignation involuntary.”).
    In contrast, the rare, legally viable claims of coerced resig-
nation have typically involved threats beyond termination,
such as criminal prosecution or physical harm. See, e.g., Be-
nuzzi v. Board of Education of the City of Chicago, 119 F. Supp. 3d
917, 927 (N.D. Ill. 2015) (denying motion for summary judg-
ment where jury could ﬁnd that plaintiﬀ retired in response
to threat of criminal prosecution); Lynd v. Bristol Kendall Fire
Protection Dist., 2012 WL 3069391, at *4 (N.D. Ill. July 26, 2012)
(denying motion to dismiss; plaintiﬀ alleged he resigned in
response to threats to harm his family). We have also held that
a material misrepresentation that induces resignation can
constitute coercion. See Spreen v. Brey, 961 F.2d 109, 112–13
(7th Cir. 1992) (aﬃrming denial of summary judgment for em-
ployer on due-process claim where employee said she was
threatened with loss of vested pension beneﬁts if she did not
resign and were instead ﬁred); cf. Covington v. Dep’t of Health
& Human Services, 750 F.2d 937, 942 (Fed. Cir. 1984) (federal

Dist., 388 F.3d 331, 333 (7th Cir. 2004) (“The only way to know how matters
will turn out is to let the process run its course.”).
12                                                   No. 19-1221

retirement considered involuntary if employee relies on mis-
information, whether error is intentional, negligent, or inno-
cent); Scharf v. Dep’t of the Air Force, 710 F.2d 1572, 1575 (Fed.
Cir. 1983) (same). Here, Ulrey oﬀered to resign because Reich-
hart’s “vibes” and “physical demeanor” communicated his
desire to ﬁre her. That simply is not enough to treat defend-
ants as if they had denied plaintiﬀ the extensive procedural
protections available to her if she had wanted to contest a pos-
sible termination.
     The judgment of the district court is
                                                    AFFIRMED.